IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 12, 2007
                                No. 06-41743
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JESSE CARLOS RIOS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:06-CR-14-5


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Jesse Carlos Rios has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Rios has filed a response. The record is insufficiently developed
to allow consideration at this time of Rios’s claim of ineffective assistance of
counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Our
independent review of the record, counsel’s brief, and Rios’s response discloses



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-41743

no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2